08/12/2020



                                                                                  Case Number: DA 20-0234
        IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  DA 20-0234


KATRINA SULLIVAN, a/k/a KATRINA JORGENSEN,

                   Plaintiff and Appellee,

      -vs-                                                      ORDER

PENNY WEYMILLER and LARRY McGILL,

                   Defendants and Appellants.


       Appellee Katrina Sullivan has filed an unopposed motion for an extension of

time to file her Response Brief in the referenced matter. Good cause appearing,

      IT IS ORDERED that the motion for extension is GRANTED. Appellee has

until September 16, 2020 within which to file her Response Brief.

      DATED this __ day of August, 2020.

                                      For the Court,


                                      By: _______________________________
                                                 Chief Justice




                                         1                           Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                          August 12 2020